Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 1/07/2021, in which claims 1-20 and 65-76 are pending, claim 76 is new and claims 66 and 72 are currently amended. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-20, 65-75,and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata(JP2007/075981) .  In regards to claim 10, Numata discloses a miter saw comprising: a base assembly (2); a saw unit (10) pivotably coupled to the base assembly (pivoted at 5), the saw unit including a saw blade (11), an upper blade guard (fixed guard 6), and a lower blade guard (moveable guard 13), the lower blade guard (13) movable about a first pivot axis (14) relative to the upper blade guard (6) into a lowered position (e.g. fig. 4 moved from the position in Fig. 1) to cover a lower portion of the saw blade; and a linkage (15) for raising the lower blade guard to expose the lower portion of the saw blade as the saw unit is lowered toward the base assembly (per fig 3), wherein the linkage (15) is operable to apply a first moment to the lower blade 
In regards to claim 11, Numata discloses wherein the saw unit is pivotably coupled to the base assembly about a second pivot axis (e.g. shaft 5), and wherein the miter saw further comprises a first biasing member (torsion spring 7; paragraphs [0009, 0012]) operable to apply a second moment to the saw unit about the second pivot axis (5) in a first rotational direction to raise the saw unit from a lowered position to a fully raised position.
In regards to claim 12, Numata discloses wherein the saw unit further comprises a second basing member (torsion spring; not shown; see paragraph [0009]) operable to apply a third moment to the lower blade guard (13) about the first pivot axis (14) in a second rotational direction to cover the lower portion of the saw blade, and wherein the first rotational direction is opposite to the second rotational direction. 
In regards to claim 13, Numata discloses wherein the linkage (15) includes a rear end pivotably coupled to the base assembly about a third pivot axis (16) positioned rearward of the second pivot axis (5) (see fig. 1).
In regards to claim 14, Numata discloses wherein the linkage (15) includes a slot (18) proximate a front end thereof, the slot having a rear end and a front end, and 
In regards to claim 15, Numata wherein the protrusion (17) is biased into engagement with the front end of the slot by the third moment when the saw unit is in the fully raised position (fig. 1), and wherein a neutral line intersecting the first (14) and third (16) pivot axes is located between the protrusion (17) and the base assembly (2) when the saw unit is in the fully raised position (fig. 1 or 4).
In regards to claim 16, Numata discloses wherein the protrusion (17) is engageable with the rear end of the slot (fig. 4), while remaining above the neutral line, in response to the lower blade guard (13) being pivoted about the first pivot axis (14) against the bias  of the second biasing member (torsion spring; not shown).
In regards to claim 17, Numata discloses wherein the protrusion (18) is able to shift below the neutral line, while remaining engaged with the rear end of the slot (17), in response to the saw unit being lowered to an intermediate position between the lowered position and the fully raised position (fig. 3).
In regards to claim 18, Numata discloses wherein in the intermediate position of the saw unit, the linkage (15) applies a force to the protrusion (17) through a line of action intersecting the protrusion and the third pivot axis (16), thereby creating the first moment about the first pivot axis that is equal and opposite to the third moment to hold the lower blade guard in the raised position.
In regards to claim 19, Numata discloses wherein the first moment is removed from the lower blade guard (13) in response to lowering the saw unit from the intermediate position toward the lowered position, thereby permitting the second biasing 
In regards to claim 20, Numata discloses wherein the saw unit includes an arbor (near 14) to which the saw blade (11) is attached, and wherein the arbor is accessible for changing the saw blade when the lower blade guard is held in the raised position by the first moment (fig. 4).
In regards to claim 65, Numata disclose wherein the linkage (15) is fixed in length.
In regards to claim 74, Numata discloses wherein the first pivot axis (14) is immovable relative to the upper blade guard (fixed guard 10) of the saw unit while the lower blade guard (13) is being moved into the raised position. 
In regards to claim 75, Numata discloses wherein the saw unit includes a biasing member (torsion spring; not shown; paragraph [0009]) providing a second moment on the lower blade guard (13) to bias the lower blade guard to cover the lower portion of the saw blade, and wherein the first moment is equal and opposite to the second moment to hold the lower blade guard in the raised position (e.g. figs. 1 or 6).
In regards to claim 66, Numata discloses a miter saw (1) comprising a base assembly(2); a saw unit pivotably coupled to the base assembly, the saw unit including a saw blade (11) and a lower blade guard (13) covering a lower portion of the saw blade; and a linkage (15) operable to raise the lower blade guard in a first rotational direction to expose the lower portion of the saw blade as the saw unit is lowered toward the base assembly, the linkage having a rear end pivoably coupled to the base assembly about a first pivot axis (at 16) and an opposite front end (near the groove 18), 
In regards to claim 67, Numata discloses wherein the saw unit is pivotably coupled to the base assembly about a second pivot axis (5) and wherein the miter saw further comprises a first biasing member (torsion spring 7; paragraph [0012]) ; operable to apply a first moment to the saw unit about the second pivot axis in the first rotational direction to raise the saw unit from a lowered position to a fully raised position. 
In regards to claim 68, Numata discloses wherein the lower blade guard is pivotable about a third pivot axis (14), and wherein the saw unit further comprises a second biasing member (torsion spring; not shown; see paragraph [0009]) operable to apply a second moment to the lower blade guard about the third pivot axis in the second rotational direction to cover the lower portion of the saw blade, and wherein the first rotational direction is opposite to the second rotational direction.
In regards to claim 69, Numata discloses wherein the protrusion (17) is biased into engagement with the front end of the slot by the second moment when the saw unit is in the fully raised position (fig. 1), and wherein a neutral line intersecting the first and 
In regards to claim 70, Numata discloses wherein the protrusion (17) is engageable with the rear end of the slot (18; fig. 4), while remaining above the neutral line, in response to the lower blade guard being pivoted about the third pivot axis against the bias of the second biasing member.
In regards to claim 71, Numata discloses wherein the protrusion (17) is able to shift below the neutral line, while remaining engaged with the rear end of the slot (18), in response to the saw unit being lowered to an intermediate position between the lowered position and the fully raised position.
In regards to claim 72, Numata discloses wherein in the intermediate position of the saw unit, the linkage (15) applies a force to the protrusion (17) through a line of action intersecting the protrusion and the first pivot axis (16), thereby creating a third moment about the third pivot axis that is equal and opposite to the second moment to hold the lower blade guard the raised position (fig. 4).
In regards to claim 73, Numata discloses wherein the third moment is removed from the lower blade guard (13) in response to lowering the saw unit from the intermediate position toward the lowered position, thereby permitting the second biasing member (torsion spring) to return the lower blade guard to a position in which it covers the lower portion of the saw blade (fig. 1).
	In regards to claim 74, Numata discloses wherein the first pivot axis (16) is immovable relative to the upper blade guard (fixed guard 10) of the saw unit while the lower blade guard (13) is being moved into the raised position. 

	In regards to claim 76, Numata discloses wherein the linkage is operable to apply the first moment to the lower blade guard about the first pivot axis for holding the lower blade guard in the raised position over the upper blade guard and exposing the saw blade (per Figure 4). 


Claims 10-13, 65, 74, 75 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Patent 9,393,659).  Wu discloses a miter saw comprising: a base assembly (14); a saw unit (10) pivotably coupled to the base assembly (pivoted at 6), the saw unit including a saw blade (5), an upper blade guard (fixed guard 2), and a lower blade guard (moveable guard 3), the lower blade guard (3) movable about a first pivot axis (6) relative to the upper blade guard (2) into a lowered position (e.g. fig. 4 moved from the position in Fig. 6) to cover a lower portion of the saw blade; and a linkage (connecting rod 7) for raising the lower blade guard to expose the lower portion of the saw blade as the saw unit is lowered toward the base assembly (per fig 1), wherein the linkage (7) is operable to apply a first moment to the lower blade guard about the first pivot axis for holding the lower blade guard in a raised position (fig. 6) .
In regards to claim 11, Wu discloses wherein the saw unit is pivotably coupled to the base assembly about a second pivot axis (e.g. shaft 8), and wherein the miter saw further comprises a first biasing member opeable to apply a second moment to the saw unit about the second pivot axis in a first rotational direction to raise the saw unit from a lowered position to a fully raised position (see unnumbered large coil spring in Figs. 4 and 6 that is close to reference # 9 )..
In regards to claim 12, Wu discloses wherein the saw unit further comprises a second basing member (spring 12) operable to apply a third moment to the lower blade guard (3) about the first pivot axis (6) in a second rotational direction to cover the lower portion of the saw blade, and wherein the first rotational direction is opposite to the second rotational direction. 
In regards to claim 13, Wu discloses wherein the linkage (7) includes a rear end pivotably coupled to the base assembly about a third pivot axis (11) positioned rearward of the second pivot axis (8) (see fig. 1).
In regards to claim 65, Wu disclose wherein the linkage (7) is fixed in length.

In regards to claim 75, Wu discloses wherein the saw unit includes a biasing member (spring 12) providing a second moment on the lower blade guard to bias the lower blade guard to cover the lower portion of the saw blade, and wherein the first moment is equal and opposite to the second moment to hold the lower blade guard in the raised position (e.g. figs. 4 or 6).
	In regards to claim 76, Wu discloses wherein the linkage is operable to apply the first moment to the lower blade guard about the first pivot axis for holding the lower blade guard in the raised position over the upper blade guard and exposing the saw blade (per Figure 6). 


Allowable Subject Matter
Claims 66-73 are allowed.


Response to Arguments
Applicant's arguments filed 1/07/2021 have been fully considered but they are not persuasive.  In regards to claim 10 in view of Numata, the Applicant contends that Numata does not disclose that the linkage holds the blade guard in a raised position without any input from the operator of the miter saw.  The Examiner has pointed to two . 
The Examiner also indicated that in Figure 4, the linkage holds the blade guard in a raised position without any input from the operator of the miter saw.  As shown in Figure 1 and Figure 3, when the blade guard is at the dead top or dead bottom blade position, the bolt 17 remains in terminal portion 23 of the long groove 18.  The un-shown torsion spring thereby provides for rotation of the blade guard about the terminal portion 23.  Thus, when the blade is in the top dead position as shown in Figure 1, the blade guard is capable of rotating about the terminal portion, by the user applying a force to the blade guard.  If as argued by the Applicant that in Figure 4 of Numata, the blade guard is only being rotated and held with the assistance of the user, then there is no need to allow the bolt 17 to slide within the slot 18 as is provided for in Figure 4, as that feature would be redundant.  
Paraggraph [0028] recites, “Next, when it is necessary to replace the serration 11 etc., as shown in FIG. 4, as long as the safety cover 13 is rotated against the rotation load at the top dead center of the main body 6, the serration 11 can be exposed arbitrarily.
At this time, the shoulder screw 17 rotates to the left with the shaft 14 as the center, and pushes the link plate 15 upward from the end portion 23 of the long groove 18 of the link plate 15 and retreats along the long groove 18.

Thus as an external force rotates the safety cover 13 about the axis 14, the link plate 15 is lifted up. The screw 17 and the slot 18 thereby form a pinched area, so that the blade or serration 11 can be exposed arbitrarily to allow for replacement. 
	In regards to claim 10, the Applicant contends that Wu does not disclose that the linkage holds the lower blade guard in a raised position relative to the upper blade guard.  This does not necessitate that the lower blade guard extends over the upper blade guard. The movement of the lower blade guard is relative to the upper blade guard. As shown in at least Figure 6, the lower blade guard is in a raised position as compared to its position as shown in Figure 4 in relation to or relative to the upper blade guard.  The lower blade guard is now higher in Fig. 6 as compared to Fig. 4, when compared to the location of the upper blade guard.  The limitations do not state that the lower blade guard has raised above or over the upper blade guard. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAURA M LEE/Primary Examiner, Art Unit 3724